                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION

DANIEL TANNER; R. T. (a minor);                          Case No. 6:l 7-cv-01886-AA
E.T. (a minor); and A.T. (a min01');                      OPINION AND ORDER

             Plaintiffs,

      vs.

CLAUDIA SALDANA and JENNIFER
LANG PERKINS,

             Defendants.



AIKEN, District Judge:

      Plaintiffs Daniel Tanner and his minor children R.T., E.T., and A.T. bring this

action against defendants Claudia Saldana and Jennifer Perkins under 42 U.S.C. §

1983. Plaintiffs allege that Ms. Saldana and Ms. Perkins, Oregon Department of

Human Services ("DHS") employees, violated their constitutional rights to familial

integrity. Defendants now move for summary judgment. The Court finds this motion

suitable for resolution without oral argument and, for the reasons that follow,

defendants' Motion for Summary Judgment (doc. 18) is GRANTED.




Page 1 - OPINION AND ORDER
                                    BACKGROUND
      Mr. Tanner and his former spouse Adele Tanner have three children. At the

time of the incidents giving rise to this case, Mr. Tanner and lVIrs. Tanner were

separated and involved in divorce and custody proceedings.

      The Tanners shared custody of the children during their separation. In late

October 2015, lVIr. Tanner became concerned because the children were groggier than

normal in the morning when he picked them up from Mrs. Tanner. Mr. Tanner also

knew the children went to sleep much earlier than usual while staying with Mrs.

Tanner. Mr. Tanner had hair from each of the children drug tested.

      On November 20, 2015, Mr. Tanner told his divorce attorney that the children

had tested positive for valium, cocaine, and GHB "from April 31, 2015 through

October 31, 2015." Compl.   ,r   13-14. His attorney relayed that information to DRS.

During the call, lVIr. Tanner's attorney advised DRS that she was about to file an

immediate danger petition for temporary emergency custody of the children on Mr.

Tanner's behalf with the state circuit court.

      That same day, defendant Ms. Saldana, the DRS caseworker assigned to the

case, contacted Mr. Tanner asking him to meet her at lVIrs. Tanner's house where she

planned to search the home and "question [Mrs. Tanner] with the Sheriffs office."

Daniel Tanner Corrected Deel.     ,r 8.   When Mr. Tanner arrived, Mrs. Tanner was not

home, so Ms. Saldana and the Sheriffs Deputy left without searching. Later that

night, Ms. Saldana met with Mr. and Mrs. Tanner. At the meeting, Mr. Tanner

signed a DRS Protective Action form allowing the children to be placed at the home




Page 2 - OPINION AND ORDER
of one of Mrs. Tanner's friends. Initially, Mr. Tanner did not support that placement,

but he ultimately agreed when J\.IIs. Saldana explained that the alternative was to

place them with strangers. The children were removed from Mrs. Tanner's care that

night.

         On November 23, 2015, both parents appeared with their attorneys in Lane

County Circuit Court for a hearing before Judge Mustafa Kasubhai on Mr. Tanner's

petition for temporary custody of the children. Immediate danger petitions filed

before entry of a judgment in a divorce proceeding are governed by ORS 107.097, 1

which provides, in relevant part:

         (3)(a) A court may enter ex parte a temporary order providing for the
         custody of, or parenting time with, a child if:
                (A) The party requesting an order is present in court and presents
         an affidavit or a declaration under penalty of perjury, alleging that the
         child is in immediate danger; and
               (B) The court finds, based on the facts presented in the party's
         testimony, the party's affidavit or declaration under penalty of perjury
         and the testimony of the other party, if the other party is present, that
         the child is in immediate danger.

Further, if the court enters a temporary order, the party against whom the order is

entered may request a hearing to contest it, which the court "shall hold ... no later

than 21 days after receipt of the request." ORS 107.097(4).

         At the hearing, Mr. Tanner provided the lab results and a declaration from an

expert forensic drug analyst who reviewed the test results. Mr. Tanner also provided


         1The temporary custody order in this case references ORS 107.139, which applies
"[f]ollowing entry of a judgment." ORS 107.139(l)(a); Dugan Deel. Ex. B. However, because the
order was entered before a general judgment in the Tanners' divorce proceedings the pre-judgment
provision ORS 107.097 governed the November 23, 2015 immediate danger hearing. For purposes of
this case, the differences between the two provisions are immaterial.


Page 3 - OPINION AND ORDER
his own declaration and testimony subject to cross examination. Both attorneys

informed the court that DHS was investigating Mr. Tanner's attorney's report. Mrs.

Tanner's request to testify was denied.

         The state court found that the children were in immediate danger and issued

an order granting temporary sole custody to Mr. Tanner. The court explained that

"[c]ustody is immediate" but clarified "with respect to whatever DHS ends up trying

to do" that "if [DHS] ends up filing a petition, they certainly can, and then you will go

through those steps to address where the children go and when." Dugan Deel. Ex. A

at 31-32.

         The order also provided that Mrs. Tanner would have supervised parenting

time with the children until further order of the court. Mrs. Tanner requested a

contested hearing, which the Court set for December 8 and 9, 2015. Mr. Tanner sent

a copy of the order to DHS and picked up the children from Mrs. Tanner's friends'

house.

         On November 24, 2015, DHS filed petitions for shelter orders with the Lane

County Circuit Court's juvenile division. The petitions sought DHS custody of the

children alleging that the children's welfare was endangered due to their exposure to

controlled substances; that both parents' substance abuse and mental health

conditions interfered with their ability to safely parent the children; and that both

parents lacked the parenting skills and knowledge to safely meet the children's needs.

The petitions averred, incorrectly, that "[n]o other custody litigation involving the




Page 4 - OPINION AND ORDER
child[ren] is pending in any other court in this or any other state." White Deel. Exs.

3-5. Ms. Perkins, a DHS Social Service Specialist, signed the petitions.

       The shelter hearing was held the next day, November 25, 2015, before Lane

County Circuit Court Judge Valerie Love. Mr. and Mrs. Tanner, DHS, and the

children were each separately represented by attorneys. The parties discussed Judge

Kasubhai's temporary emergency custody order and its effect. DHS also informed

the court that the results from its own tests of the children's hair follicles were not

back yet. Judge Love urged the parties to come to an agreement about where the

children would stay over the upcoming Thanksgiving holiday, noting "I told you folks

earlier, I was hoping you could figure something out because of the holiday, but

otherwise I was continuing the hearing and DHS has removal authority" under ORS

419B.150. 2 White Deel. Ex. 2 at 12.

       At the end of the hearing, Judge Love did not rule on the petitions, and instead

continued the hearing until December 8, when it could be heard by Judge Kasubhai

as part of the consolidated custody hearing.               Judge Love stated "DHS has the

authority to remove and decide where they're going to be [placed]" and reiterated

'Tm not entering an order because I want to afford the parties a chance to present

their case, but I think at this stage, DHS has the authority to do what they've asked

to do." Id. at 14.




       2  ORS 419B.150(l)(a) provides that a DHS employee may take a child into protective custody
"[w]hen the child's condition or surroundings reasonably appear to be such as to jeopardize the child's
welfare[.]"



Page 5 - OPINION AND ORDER
       That day, DHS took protective custody of the children and placed them back

m Mrs. Tanner's friends' care. 3           DHS also signed an Extended Visitation Plan

allowing the children extended visits with each parent. Rodello Deel.              ,r,r 3-4, Ex. 1 at
1. On December 3, the children were placed separately into other non-relative foster

homes. Daniel Tanner Corrected Deel.           ,r 30.
       From December 8 through 11, 2015, Judge Kasubhai held a hearing on the

consolidated immediate danger and shelter care matters. On December 11, 2015, the

court denied DHS's petition for a shelter order and ordered that the children be placed

with their paternal grandparents pending his ruling on the immediate danger

petition. On December 15, 2015, the court ordered that the children be returned to

Mr. Tanner's custody.

                                    LEGAL STANDARDS

       Summary judgment is appropriate if "there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter oflaw." Fed. R. Civ.

P. 56(a). The materiality of a fact is determined by the substantive law on the

relevant issue, while the authenticity of a dispute is determined by inquiring whether

a reasonable jury could return a verdict for the nonmoving party in light of the

evidence presented. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); T. W.

Elec. Serv., Inc. v. Pac. Elec. Contractors Ass'n, 809 F.2d 626, 630 (9th Cir. 1987).




        3 Mr. Tanner's declaration states that DHS removed the children from his care on November
24. Daniel Tanner Corrected Deel. 11 24-28. However, at the shelter hearing on November 25, multiple
parties stated that the children were in Mr. Tanner's custody at that time. White Deel. Ex. 2 at 5
(DHS attorney states "the children are currently with their father"), 10 (Mr. Tanner's attorney states
that the children "have been with [Mr. Tanner] since Monday night").


Page 6 - OPINION AND ORDER
      The moving party has the burden of establishing the absence of a genuine issue

of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the moving

party shows the absence of a genuine issue of material fact, the nonmoving party

must go beyond the pleadings and identify facts which show a genuine issue for trial.

Id. at 324; Fed. R. Civ. P. 56(e). "Summary judgment is inappropriate if reasonable

jurors, drawing all inferences in favor of the nonmoving party, could return a verdict

in the nonmoving party's favor." Diaz v. Eagle Produce Ltd. P'ship, 521 F.3d 1201,

1207 (9th Cir. 2008).

                                   DISCUSSION

      Plaintiffs allege defendants violated their First and Fourteenth Amendment

rights by (1) removing the children from Mr. Tanner's custody without a court order;

(2) further interfering with the family during the removal period; and (3) making

multiple misrepresentations to Lane County Circuit Court in an attempt to obtain a

shelter order.

I.    Right to Familial Association Generally

      The Ninth Circuit recently explained that the constitutional right to familial

association "is entirely judge-made" and courts "have variously relied on the

Fourteenth, First, and Fourth Amendments" as the source of the right. Kates v. Kaile,

883 F.3d 1228, 1235 (9th Cir. 2018).

      Under the Fourteenth Amendment, parents' interest "in the care, custody, and

control of their children" is protected as "perhaps the oldest of the fundamental

liberty interests recognized by" courts. Troxel v. Granville, 530 U.S. 57, 65 (2000)




Page 7 - OPINION AND ORDER
(plurality opinion). "Courts have characterized the right to familial association as

having both a substantive and procedural component.             While the right is a

fundamental liberty interest, ... officials may interfere with the right if they provide

the parents with fundamentally fair procedures[.]" Keates, 883 F.3d at 1236

(quotation marks and citations omitted).

       The First Amendment also protects family relationships "that presuppose

'deep attachments and commitments to the necessarily few other individuals with

whom one shares not only a special community of thoughts, experiences, and beliefs

but also distinctively personal aspects of one's life."' Lee v. City of Los Angeles, 250

F.3d 668, 685 (9th Cir. 2001) (quoting Ed. of Dirs. v. Rotary Club, 481 U.S. 537, 545

(1987)).

       Finally, courts "evaluate the claims of children who are taken into state

custody under the Fourth Amendment right to be free from unreasonable seizures

rather than the Fourteenth Amendment right to familial association." Kirkpatrick v.

Cnty. of Washoe, 792 F.3d 1184, 1189 (9th Cir. 2015), on reh'g en bane, 843 F.3d 784

(9th Cir. 2016) (quotation marks omitted). However, the same legal standard applies

in evaluating Fourth and Fourteenth Amendment claims for the removal of children.

Wallis v. Spencer, 202 F.3d 1126, 1137 n.8 (9th Cir. 2000).

II.    Judicial Deception Claim

       Plaintiffs allege defendants violated their due process rights by making

misrepresentations to the juvenile court in the shelter order petitions. To prevail on

a judicial deception claim a plaintiff must prove that "(1) the defendant official




Page 8 - OPINION AND ORDER
deliberately fabricated evidence and (2) the deliberate fabrication caused the

plaintiffs deprivation ofliberty." Spencer v. Peters, 857 F.3d 789, 798 (9th Cir. 2017).

         Here,   plaintiffs   argue    that    defendants     made     multiple    "wild

misrepresentations" in the juvenile court petitions, including the allegations against

Mr. Tanner and the statement that the children were not involved in any other

pending custody litigation.     Corrected Resp. at 12.      Plaintiffs argue that those

statements were "false," "unsupported," and "inherently misleading." Id. However,

because the court continued the hearing and the children were removed under DHS's

statutory authority, the alleged fabrications did not cause plaintiffs' alleged

deprivation of liberty. Thus, even accepting Plaintiffs' allegations on their face,

defendants are entitled to summary judgment on this claim.

III.     Ms. Perkins' Personal Involvement

         Ms. Perkins argues that the claims against her should be dismissed because

her involvement in the alleged violations was minimal. Defendants cannot be liable

for a constitutional violation under 42 U.S.C. § 1983 unless they were "integral

participants" in the unlawful conduct. Chuman v. Wright, 76 F.3d 292, 295 (9th Cir.

1996).

         As previously discussed, defendants did not violate plaintiffs' rights by making

misrepresentations to the court in DHS's shelter order petitions, which were prepared

and signed by Ms. Perkins. That is Ms. Perkins' only involvement in this case. There

are no facts suggesting :Ms. Perkins was involved in the other alleged violations.




Page 9 - OPINION AND ORDER
Because she was not an integral participant in those alleged violations, the remaining

claims against her are dismissed.

VI.    The Children's Removal

       The Ninth Circuit recently synthesized the case law surrounding removal of

children by state officials:

       [T]he rights of parents and children to familial association under the
       Fourteenth, First, and Fourth Amendments are violated if a state
       official removes children from their parents without their consent, and
       without a court order, unless information at the time of the seizure, after
       reasonable investigation, establishes reasonable cause to believe that
       the child is in imminent danger of serious bodily injury, and the scope,
       degree, and duration of the intrusion are reasonably necessary to avert
       the specific injury at issue.

Keates, 883 F.3d at 1237-38.

       Plaintiffs argue defendants did not have reasonable cause to remove the

children from Mr. Tanner's care and that the scope of the removal was not reasonably

necessary to protect the children from illegal drugging.

       A.     Reasonable Cause for the Removal

       "[S]ocial workers[] who remove a child from its home without a warrant must

have reasonable cause to believe that the child is likely to experience serious bodily

harm in the time that would be required to obtain a warrant." Rogers v. Cnty. of San

Joaquin, 487 F.3d 1288, 1294 (9th Cir. 2007) (emphasis added). The existence of

reasonable cause must be based on "specific, articulable evidence" known to the

officials at the time of the seizure. Wallis, 202 F.3d at 1138.

       The Court concludes, based on the undisputed facts in this case, that DHS had

reasonable cause to remove the children after the initial shelter petition hearing. At



Page 10 - OPINION AND ORDER
that time, DHS knew that they would not be able to obtain a judicial shelter order for

at least 13 days. 4 DHS also had evidence that the children had tested positive for

multiple dangerous controlled substances over an extended period of time, that their

parents were separated and in the process of a divorce, that Mr. Tanner asserted that

the drugs were administered at times when Mrs. Tanner has physical custody of the

children, and that Mr. Tanner believed the drugs came from their mother, but DHS

had not identified the source of the drugs. That provided reasonable cause for DHS

to believe that the children were likely to experience serious bodily harm from illegal

drugging while in the care of either parent within those 13 days.

       Plaintiffs argue that, because Judge Kasubhai had granted Mr. Tanner

temporary emergency custody of the children, DHS had no reason to believe that the

children would come to harm at Mr. Tanner's home. At the hearing, the court found

that there was clear and convincing evidence that the children were in immediate

danger in Mrs. Tanner's care. However, in awarding temporary sole custody to Mr.

Tanner, the court was not required to find that the opposite was true with respect to



         4 Plaintiffs assert that "DHS had several days advance notice of the issues, yet never sought

to obtain a warrant to remove the children[,]" Resp. at 11, but that is exactly what DHS tried to do by
filing a petition for a shelter order. Moreover, the facts alleged by plaintiffs and asserted in Mr.
Tanner's declaration do not support plaintiffs' position that DHS delayed in investigating the case and
in removing the children to such an extent that the delay would provide evidence of lack of exigency.

         According to plaintiffs, Ms. Saldana met with both parents the day that DHS received the child
abuse report and placed the children in pmtective custody that night. Mr. Tanner took the children
back three days later. DHS filed its shelter petition the next day and removed the children the the
day after that, after the initial hearing on the petition. Before the hearing, DHS took its own hair
samples from the children and sent them to a lab for testing. The cases that plaintiffs rely on are
distinguishable. In Calabretta u. Floyd, 189 F.3d 808,813 (9th Cir. 1999), social workers took 14 days
to investigate a report of abuse. Similarly, in Rogers, the social worker took 18 days to investigate.
487 F.3d at 1296. Here, Ms. Saldana began to investigate and initially 1·emoved the children the day
of the report, and only five days elapsed between the report and the ultimate removal challenged here.


Page 11- OPINION AND ORDER
Mr. Tanner's care.          ORS 107.097. 5        Although Mrs. Tanner was present and

represented by an attorney, her attorney was only permitted to cross-examine Mr.

Tanner and argue against the order; she was not permitted to present evidence. See

Dugan Deel. Ex. A at 20-22 (cross-examination); 23 (court denies request for Mrs.

Tanner to testify); 24 (court states that, if the order issues, the parties will present

additional testimony and evidence in a future hearing); 28-29 (closing arguments).

The court did not consider any evidence regarding a risk to the children in Mr.

Tanner's care and did not find that the children were not at risk in Mr. Tanner's care.

        Plaintiffs also argue defendants violated the temporary emergency custody

order when they removed the children. However, nothing in the order barred DRS

from acting within its statutory mandate. The order only allocated custody and

parenting time between the two parents. Additionally, Judge Kasubhai was aware

of the DRS investigation and acknowledged on the record that Mr. Tanner's custody

was subject to whatever action DRS decided to take.

        B.     Reasonable Scope of Removal

        Plaintiffs argue that the scope and duration of the children's removal also

violated their rights. The Ninth Circuit has held that exigency is a very limited

exception to the warrant rule and simply "because some intrusion on a child's

protected privacy and security interests may be reasonable does not mean that any

intrusion is." Wallis, 202 F.3d at 1140 (emphasis in original). The reasonableness of


         5 As mentioned, ORS 107.097 provides, in part, that a court may "enter ex parte a temporary
order providing for the custody of' a child if the court ''based on the facts presented in the party's
testimony, the party's affidavit or declaration under penalty of perjury and the testimony of the other
party, if the other party is present, that the child is in immediate danger."


Page 12 - OPINION AND ORDER
an intrusion depends on whether it is "sufficiently ... circumscribed by the exigency

that justified the [defendant's] intrusion." Id. at 1141 (quotation marks and citations

omitted).

      l\tlr. Tanner asserts that he was not told that DHS had created a visitation plan

and did not have extended visits with his children. He also asserts that he only had

two to three one-hour visits with the children while they were with Mrs. Tanner's

friend. Finally, he asserts that, when the children were placed in separate foster

homes, he was not informed where they were and neither Ms. Saldana nor anyone

else at DHS would tell him where the children were.

      Even accepting, as the Court must, that Mr. Tanner's allegations are true, the

scope and duration of the removal were reasonably necessary to protect the children

from the specific danger identified - drugging with controlled substances by one or

both of the parents. As mentioned, DHS reasonably believed that the children were

in danger at either parent's home. Under the circumstances, DHS had good cause to

withhold the children's location from the parents. The children were out of l\tlr.

Tanner's custody for three weeks, from November 24 to December 15, 2015, between

the initial shelter petition hearing and the consolidated hearing before Judge

Kasubhai. And the children were separated from each other for about a week, from

December 3 to December 11, 2015. Given the nature of the risk to the children, the

relatively short duration of the removal, and even shorter duration of the children's

separation, the scope of the duration was reasonable.




Page 13 - OPINION AND ORDER
      Plaintiffs argue that summary judgment is inappropriate because there is no

evidence that DHS conducted any investigation between the two hearings. Although

that is an accurate description of the record, it was reasonable for DHS to believe that

they could lawfully retain custody of the children during that time to do whatever

investigation they thought appropriate (including no investigation) based on their

authority under ORS 419B.150, as Judge Love recognized during the initial shelter

hearing. Accordingly, defendants are entitled to summary judgment on this claim.

      C.     Qualified Immunity

      Defendants argue they are entitled to qualified immunity. Qualified immunity

"gives government officials breathing room to make reasonable but mistaken

judgments about open legal questions." Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011).

Under the doctrine of qualified immunity, courts do not award damages against a

government official in their personal capacity unless (1) they violated a federal

statutory or constitutional right, and (2) the right was "clearly established" at the

time of the challenged conduct. Id. at 735. The doctrine is broad and protects "all

but the plainly incompetent or those who knowingly violate the law." White v. Pauly,

137 S. Ct. 548, 551 (2017).

      As discussed above, plaintiffs' claims that DHS violated their rights to familial

association and to be free from unreasonable seizures fail as a matter of law. But

even assuming plaintiffs could survive summary judgment on the first prong,

defendants are entitled to qualified immunity because the rights that they allegedly

violated were not clearly established at the time of the violations.




Page 14 - OPINION AND ORDER
      A right is "clearly established" when, at the time of the challenged conduct,

"existing precedent ... placed the statutory or constitutional question beyond debate."

al-Kidd, 563 U.S. at 741. The relevant, dispositive inquiry is whether a rule's

contours were so well defined that it is "clear to a reasonable officer that his conduct

was unlawful in the situation he confronted." Saucier v. Katz, 533 U.S. 194, 202

(2001). This inquiry "must be undertaken in light of the specific context of the case,

not as a broad general proposition." Id. at 201. "This is not to say that an official

action is protected by qualified immunity unless the very action in question has

previously been held unlawful, ... but it is to say that in the light of pre-existing law

the unlawfulness must be apparent." Anderson v. Creighton, 483 U.S. 635, 640 (1987)

(citation omitted). "The plaintiff bears the burden of showing that the right at issue

was clearly established under this second prong." Sorrels v. McKee, 290 F.3d 965,

969 (9th Cir. 2002).

      Plaintiffs argue that "[t]he constitutional principles governing the exigency

exception to removing a child from a parent's home without a warrant were clearly

established when the defendants removed the children from Mr. Tanner's home."

Resp. at 14. They assert that, based on those principles, a reasonable social worker

would have known that an exigency did not exist and that "keeping the children away

from their father for a time more than necessary to remedy the [alleged exigency] was

also unconstitutional." Id.

      Plaintiffs rely on Wallis, 202 F.3d 1126, and Demaree v. Pederson, 887 F.3d

870 (9th Cir. 2018) in opposing qualified immunity. Both cases address the well-




Page 15 - OPINION AND ORDER
settled principle that a child cannot be removed from his or her parent without prior

judicial authorization absent evidence that the child was in imminent danger of

serious bodily injury in that parent's care. See Wallis, 202 F.3d at 1138; Demaree,

887 F.3d at 883. Wallis also addressed the principle that the scope of the removal

must be reasonably necessary to protect against the alleged exigency. 202 F.3d at

1140. But the Supreme Court has repeatedly instructed courts to examine "whether

the violative nature of particular conduct is clearly established" by controlling

precedent, not whether the conduct violates a general principle of law. Mullenix v.

Luna, 136 S. Ct. 305, 308 (2015) (per curiam) (emphasis in original). Neither Wallis

nor Demaree supports the conclusion that defendants' conduct in this case violated

plaintiffs' rights.

       Wallis presented "extraordinary" circumstances where the removal was based

on a psychiatric patient's uninvestigated claim that her brother-in-law was planning

to sacrifice his son to Satan on the upcoming autumnal equinox. 202 F.3d at 1138-

40. The child and his sister were removed from their parents' care two days before

the equinox and remained in protective custody for over two months, long after the

exigency would have dissipated. Id. at 1140-41. In the present case, by contrast,

there was no such clear dissipation of the risk to the children.

       In Demaree, social workers removed children whose parents had a single nude

photograph of them because of the risk that the children might be subjected to future

criminal sexual exploitation. There was no evidence that the photograph in question

met the statutory definition of "sexual exploitation of a minor" or that the children




Page 16 - OPINION AND ORDER
had been physically abused. Demaree, 887 F.3d at 879, n.6. The Ninth Circuit held

that the social workers violated a clearly established right because the risk that they

identified "simply does not meet [the] standard [for exigent removal], as it does not

involve physical injury or abuse over the applicable period of time." Id. at 883. Here,

by contrast, DHS did identify an "articulable, imminent, and serious physical injury"

that put the children in danger - drugging with controlled substances by one or both

parents. lVIoreover, unlike the potential future injury identified in Demaree, the

injury in this case was one that the children had already suffered and posed an on-

going threat to the children. 6

       Under the circumstances, the Court concludes that the right was not "clearly

established" at the time of alleged violation for purposes of qualified immunity.

Defendants are therefore entitled to the protection of qualified immunity.

                                         CONCLUSION

       For the reasons stated above, Defendants' Motion for Summary Judgment (doc.

18) is GRANTED.

       IT IS SO ORDERED.

       Dated this £H-ay of June 2019.




                                        ANN AIKEN
                                 United States District Judge


       6  The Court also recognizes that Demaree cannot support plaintiffs' "clearly established"
argument because the decision post-dates the incidents that gave rise to their claims by almost three
years. Even if Demaree represented a perfect factual match to the present case, which it does not, it
would not have been available to guide defendants at the time of the alleged violation and so does
not aid in the "clearly established" analysis for qualified immunity.


Page 17 - OPINION AND ORDER
